 

AO 106 (Rev. 04/10) Application for a Search Warrant

UNITED STATES DISTRICT COURT

for the
Eastern District of Wisconsin

In the Matter of the Search of:

THE CELLULAR TELEPHONE ASSIGNED CALL
NUMBER (303) 525-9154

Case No. \4- Ite 13]

 

Ne See Nate ee See Nee”

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under penalty of
perjury that I have reason to believe that on the following person or property:

See Attachment A

over which the Court has jurisdiction pursuant to Title 18, United States Code, Sections 2703 and 2711, there is now concealed:

See Attachment B

The basis for the search under Fed. R. Crim P. 41{c) is:
evidence of a crime;
L] contraband, fruits of crime, or other items illegally possessed;
L] property designed for use, intended for use, or used in committing a crime;
CJ a person to be arrested or a person who is unlawfully restrained.

The search is related to violations of: Title 21, United States Code, Sections 846 and 841(a)(1)

The application is based on these facts: See Affidavit in Support of Application for Search Warrant. To ensure technical compliance
with 18 U.S.C. §§ 3121-3127, the requested warrant will also function as a pen register order. I thus certify that the information
likely to be obtained is relevant to an ongoing criminal investigation being conducted by HSI. See 18 U.S.C. §§ 3122(b), 3123(b).

Delayed notice of days (give exact ending date if more than 30 days: VS CAG is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

Soplicant™ 's signature

Jeffrey R. Milam, Special Agent DEA
Finked Name and Title

Sworn to before me and signed in my presence:

 

 

 

Date: | AY \ 20) L. | at i
\ C) ‘ Judze’s signature (
City and State: Milwaukee, Wisconsin Honorable David E. Jones\U).S. Magistrate Judge

 

 

Case 2:19-mj-00131-DEJ Filed 07/23/19 PagériefMape pielement 1

 
 

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, Jeffrey R. Milam, being first duly sworn, hereby depose and state as follows:

INTRODUCTION AND AGENT BACKGROUND

 

1. I make this affidavit in support of an application for a search warrant under
Federal Rule of Criminal Procedure 41 and 18 U.S.C. §§ 2703(c)(1)(A) for information about the
location of the cellular telephone assigned cell number (303) 525-9154 (the TARGET
TELEPHONE), whose cell phone provider is Sprint, a wireless telephone service provider
headquartered at 6480 Sprint Parkway, Overland Park, KS 66251. The TARGET
TELEPHONE is described herein, and in Attachment A, and the location information to be
seized is described herein, and in Attachment B.

2. Because this warrant seeks the prospective collection of information, including
cell-site location information, that may fall within the statutory definitions of information
collected by a “pen register” and/or “trap and trace device,” see 18 U.S.C. § 31273) & (4), the
requested warrant is designed to also comply with the Pen Register Act. See 18 U.S.C. §§ 3121-
3127. The requested warrant therefore includes all the information required to be included in an
order pursuant to that statute. See 18 U.S.C. § 3123(b)(1).

3, I am a Federal law enforcement officer/Special Agent with the Drug Enforcement
Administration, and have been since September 2014. Prior to my current assignment, I was
employed as a police officer with the St. Louis County Police Department in St. Louis,
Missouri. During the last three years of my previous employment, I was a Task Force Officer
with the DEA. During my tenure as a Special Agent, I have been involved primarily in the

investigation of large scale narcotics traffickers operating not only in the City of Milwaukee and

Case 2:19-mj-00131-DEJ Filed 07/23/19 Page 2 of 14 Document 1

 
 

the State of Wisconsin, but also throughout the entire United States based upon the direction of
my and/or other investigations that arise through the Milwaukee District Office of the Drug
Enforcement Administration. I am an investigative or law enforcement officer within the
meaning of Section 2510(7) of Title 18, United States Code; that is, an officer of the United
States who is empowered by law to conduct investigations of, and to make arrests for offenses
enumerated in Title 18, United States Code, Section 2516.

4. I have participated in numerous complex narcotics investigations which involved
violations of state and federal controlled substances laws and money laundering laws including
Title 21, United States Code, Sections 841(a)(1), 843(b) and 846, and Title 18, United States
Code, Sections 1956 and 1957, and other related offenses. | have had both formal training and
have participated in numerous complex drug trafficking investigations, including ones using
wiretaps. More specifically, my training and experience includes the following:

a. I have utilized informants to investigate drug trafficking. Through informant

interviews, and extensive debriefings of individuals involved in drug trafficking, I
have learned about the manner in which individuals and organizations distribute

controlled substances in Wisconsin and throughout the United States;

b. I have also relied upon informants to obtain controlled substances from dealers,
and have made undercover purchases of controlled substances;

C. I have extensive experience conducting street surveillance of individuals engaged
in drug trafficking. I have participated in the execution of numerous search
watrants where controlled substances, drug paraphernalia, and drug trafficking
records were seized;

d. I am familiar with the appearance and street names of various drugs, including
marijuana, heroin, cocaine, cocaine base (unless otherwise noted, all references to
crack cocaine in this affidavit is cocaine base in the form of crack cocaine),
ecstasy, and methamphetamine. I am familiar with the methods used by drug
dealers to package and prepare controlled substances for sale. I know the street
values of different quantities of the various controlled substances;

Case 2:19-mj-00131-DEJ Filed 07/23/19 Page 3 0f14 Document 1

 

 

 
 

e. I am familiar with the language utilized over the telephone to discuss drug
trafficking, and know that the language is often limited, guarded, and coded;

f. I know that drug traffickers often use electronic equipment and wireless and land
line telephones to conduct drug trafficking operations;

g. I know that drug traffickers commonly have in their possession, and at their’
residences and other locations where they exercise dominion and control,

firearms, ammunition, and records or receipts pertaining to such;

h. I have been assigned to court-authorized wiretaps and have been trained to
operate the equipment utilized to conduct such operations;

i. I know that drug traffickers often put their telephones in nominee names in order
to distance themselves from telephones that are utilized to facilitate drug
trafficking; and’

j. I know that drug traffickers often use drug proceeds to purchase assets such as
vehicles, property, and jewelry. I also know that drug traffickers often use
nominees to purchase and/or title these assets in order to avoid scrutiny from law
enforcement officials.

5. I am currently participating in an investigation of a methamphetamine, heroin,
and cocaine trafficker identified as Crisobal PINO-OCHOA (a/k/a “Paisa”). I am familiar with
the facts and circumstances regarding this investigation as a result of my personal participation in
this investigation, and my review of: (a) consensually recorded telephone conversations and
face-to-face meetings; (b) reports prepared by, and information obtained from, other federal,
state, and local law enforcement agents and officers, all of whom I believe to be truthful and

reliable; and (c) information obtained from cooperating citizen witnesses, confidential sources,

and defendants, whose reliability is established herein.' This affidavit is intended to show

 

' Throughout this affidavit, reference will be made to officers. Officers are those federal, state, and local law
enforcement officers who have directly participated in this investigation, and with whom your affiant has had
regular contact regarding this investigation.

Case 2:19-mj-00131-DEJ Filed 07/23/19 Page 40f14 Document 1

 
 

merely that there is sufficient probable cause for the requested warrant and does not set forth all
of my knowledge about this matter.

6. Based on the facts set forth in this affidavit, there is probable cause to believe that
violations of Title 21, United States Code, Sections 841 and 846, and Title 18, United States
Code, Sections 1956 and 1957, have been committed, are being committed, and will be
committed by PINO-OCHOA, and others not yet identified. There is also probable cause to
believe that the location information described in Attachment B will constitute evidence of these
criminal violations, and will lead to the identification of individuals who are engaged in the
commission of these offenses.

7. The Court has jurisdiction to issue the proposed warrant because it is a “court of
competent jurisdiction” as defined in 18 U.S.C. § 2711. Specifically, the Court is a district court
of the United States that has jurisdiction over the offenses being investigated; see 18 U.S.C.
§ 27113)(A)Q@).

PROBABLE CAUSE

8. In February 2019, investigators from the North Central HIDTA Interdiction/ DEA
Drug Task Force Group 68 (HIDTA officers) began investigating Maximino VARGAS, a
suspected methamphetamine, cocaine and marijuana distributor in the Milwaukee area. The
investigation involved the controlled purchase of controlled substances from VARGAS and the
execution of search warrants at VARGAS’s place of business and residence.

9, Between April 4, 2019 and May 29, 2019, a confidential informant (CD, who was
working under the supervision of HIDTA officers, conducted five controlled purchases of high-
purity methamphetamine from VARGAS near his residence in Milwaukee, Wisconsin.

Specifically, on April 4, 2019, the CI obtained 27.9 grams (net) of 99% pure methamphetamine
4

Case 2:19-mj-00131-DEJ Filed 07/23/19 Page 5of14 Document 1

 
 

from VARGAS in exchange for $500; on April 5, 2019, the CI obtained 27.7 grams (net) of
100% pure methamphetamine from VARGAS in exchange for $500; on April 11, 2019, the CI
obtained 167.7 grams (net) of 100% methamphetamine from VARGAS in exchange for $2,500;
on May 2, 2019, the CI obtained 55.9 grams (net) of 100% pure methamphetamine in exchange
for $1,000; on May 29, 2019, the CI obtained 50.43 grams of a substance that field-test positive
for methamphetamine, and which, based on your Affiant’s training and experience, appeared to
be high-purity methamphetamine (1.e., “crystal” methamphetamine).

10. On June 14, 2019, VARGAS informed the CI that he had recently received 5
pounds of methamphetamine. Based on this representation to the CI, and based on the above-
referenced controlled buys from VARGAS, HIDTA officers obtained a state warrant to search
1743 and 1745 S. Muskego Avenue, Milwaukee, Wisconsin (i.e., VARGAS’s premises). On
June 17, 2019, at approximately 8:49 a.m., the officers executed a search warrant at the premises.
VARGAS was present at the premises. A search of a second floor, makeshift pantry/closet in
1743 S. Muskego Avenue yielded the following items: four (4) packages containing 1.45
kilograms (3.2 pounds) of methamphetamine (field-testing positive for methamphetamine),
205.24 grams of cocaine (field-testing positive for cocaine), 43.47 grams of heroin (field-
testing positive for heroin), 1.33 grams of methamphetamine (field-testing positive for
methamphetamine), and 6.6 grams of cocaine (field-testing positive for cocaine). In the kitchen
of 1743 S. Muskego Avenue, officers found an LG cell phone and an AT&T flip phone. In the
northwest bedroom area of the second floor of 1743 S. Muskego Avenue, officers found 13.28
grams of marijuana (field-testing positive for marijuana) on a window sill and a black, Glock,
.380 caliber, semi-automatic pistol, serial no. ADAH287, on the top shelf of a closet. On the

third floor of 1743 S. Muskego Avenue, officers found two separate quantities of marijuana (i.e.,

5

Case 2:19-mj-00131-DEJ Filed 07/23/19 Page 6of14 Document 1

 

 

 
 

96.01 grams and 4.24 grams — field-testing positive for marijuana), and a Schryver, model S-15,
5.56 caliber rifle, serial no. S00196 (the same AR-15 found during the February 15, 2019
search), located on a window sill in the east bedroom. During a search of VARGAS’s bedroom
in 1743 S. Muskego Avenue, officers found a black Smith & Wesson, 9mm semi-automatic
pistol, serial no. NPD8972, inside a dresser drawer, two Samsung Galaxy S7 cell phones, and
$21.1 86. Officers also found multiple, digital scales throughout the premises.

11. On June 17, 2019, the HIDTA officers arrested VARGAS based on the several
controlled buys, and the evidence seized during the search of his premises. After a criminal
complaint was filed, alleging various violations of Federal controlled-substance and firearms
laws, VARGAS agreed to cooperate with the Government. VARGAS | said his
methamphetamine source-of-supply was an Hispanic male, approximately 52-54 years old, about
5°9” — 5°10,” approximately 150-160 lbs., named Cristobal Pino, who used the nickname
“Paisa,” and lived in Rockford, Ilinois. VARGAS subsequently identified a Illinois Depatment
of Trasportation photograph of Cristobal PINO-OCHOA (DOB: 02-13-66) as “Paisa.”
VARGAS had known PINO-OCHOA for approximately one year. VARGAS said in addition to
methamphetamine, PIN 0-OCHOA supplied VARGAS heroin, cocaine, and marijuana.
VARGAS estimated PINO-OCHOA supplied him illegal drugs on 25 occasions. On two of
those occasions, PINO-OCHOA supplied VARGAS methamphetamine. On the first occasion,
PINO-OCHOA “fronted” (i.e., supplied the illegal drug with the expectation of later payment)
VARGAS about 3 Ibs. of methamphetamine. PINO-OCHOA charged VARGAS $4,000 per
pound of methamphetamine. On the second occasion, PINO-OCHOA “fronted” VARGAS
about 4 pounds of methamphetamine. According to VARGAS, the 3.2 pounds of

methamphetamine that the officers seized at his premises on June 17, 2019 was what remained of

6

Case 2:19-mj-00131-DEJ Filed 07/23/19 Page 7 of14 Document 1

 
 

the second quantity of methamphetamine supplied by PINO-OCHOA. VARGAS said that while
he was in pre-trial custody between June 17, 2019 and June 27, 2019, PINO-OCHOA and other
Hispanic males came to his Milwaukee residence to collect the proceeds from the sale of the 4
pounds of methamphetamine previously supplied by PINO-OCHOA. VARGAS’s family
informed these men that VARGAS was in California, but would return. On one occasion, PINO-
OCHOA left his cellular telephone number — 303-525-9154 (the TARGET TELEPHONE) — to
allow VARGAS to contact him upon his return to Milwaukee.

12. On June 28, 2019, at approximately 9:31 am., VARGAS made a consensually-
recorded call to the TARGET TELEPHONE, which was also monitored by HIDTA officers.
VARGAS recognized the voice of the person who answered the TARGET TELEPHONE as
belonging to PINO-OCHOA. During the monitored phone call, PINO-OCHOA told VARGAS
that he “left him hanging” regarding the money, i.e, VARGAS had not yet paid PINO-OCHOA
for the fronted methamphetamine. VARGAS told PINO-OCHOA that he was in California, that
he would return to Milwaukee the following Sunday, and. that he could meet PINO-OCHOA the
following Monday. PINO-OCHOA told VARGAS that he would be ready to meet him. PINO-
OCHOA also said that he would be going to Colorado and could bring back “fifteen of them,”
which VARGAS understood to mean fifteen (15) pounds of methamphetamine.

13. On June 30, 2019, at approximately 3:58 p.m..; VARGAS received a phone call
from the TARGET TELEPHONE. The call was neither recorded, nor was it monitored by
HIDTA officers. After the call, however, VARGAS promptly contacted HIDTA officers to
discuss the substance of the communication. According to VARGAS, he spoke to PINO-
VARGAS, who was using the TARGET TELEPHONE. During the call, VARGAS told

PINO-OCHOA that VARGAS would return to Milwaukee on Tuesday night and could meet

7

Case 2:19-mj-00131-DEJ Filed 07/23/19 Page 8 of14 Document 1

 
 

with PINO-OCHOA on Wednesday morning (i.e., 07-03-19) to pay the balance that VARGAS
owed for the methamphetamine. VARGAS said PINO-OCHOA agreed to meet Wednesday.
According to VARGAS, PINO-OCHOA said he needed the money in order to pay his drug
source in Colorado, who he did not want to disappoint. PINO-OCHOA indicated that once he
receives the payment from VARGAS, he intends to travel straight to Colorado where he will
pick up fifteen (15) pounds of methamphetamine, which he will bring directly to VARGAS in
Milwaukee. PINO-OCHOA said that he would also bring an unspecified quantity of heroin to
VARGAS.

14. A review of Sprint telephone records for 303-525-9154 (the TARGET
| TELEPHONE) revealed that the phone is subscribed to “Jose” at 1029 Broadway, Rockford,
Illinois 61104. As noted above, when VARGAS has called the TARGET TELEPHONE,
PINO-OCHOA has been the person who answered and communicated on that line.

15. Given that PINO-OCHOA, like most contemporary cellular telephone users,
likely possesses, or has in close proximity, the TARGET TELEPHONE nearly everywhere he
goes, location information for the TARGET TELEPHONE, such as E-911 Phase II data, GPS
data, and latitude-longitude data, will assist law enforcement in more precisely ascertaining his
movements. By more precisely ascertaining PINO-OCHOA’s movements, law enforcement
officers will be better able to divine patterns from those movements, ascertain periods of
heightened activity, and thereby more effectively conduct physical surveillance. As a result, law
enforcement officers will be better able to, among other things, discern PINO-OCHOA’s drug
distribution routes, identify confederates involved in the distribution of controlled substances,
and identify locations where those controlled substances, and proceeds from the sale of those

controlled substances, may be concealed.

Case 2:19-mj-00131-DEJ Filed 07/23/19 Page 9of14 Document 1

 
 

16. In my training and experience, I have learned that Sprint is a company that
provides cellular telephone access to the general public. I also know that providers of cellular
telephone service have technical capabilities that allow them to collect and generate at least two
kinds of information about the locations of the cellular telephones to which they provide service:
(1) E-911 Phase II data, also known as GPS data or latitude-longitude data, and (2) cell-site data,
also known as “tower/face information” or cell tower/sector records. E-911 Phase II data
provides relatively precise location information about the cellular telephone itself, either via GPS
tracking technology built into the phone or by triangulating on the device’s signal using data
from several of the provider’s cell towers. Cell-site data identifies the “cell towers” (i.e., antenna
towers covering specific geographic areas) that received a radio signal from the cellular
telephone and, in some cases, the “sector” (i.c., faces of the towers) to which the telephone
connected. These towers are often a half-mile or more apart, even in urban areas, and can be 10
or more miles apart in rural areas. Furthermore, the tower closest to a wireless device does not
| necessarily serve every call made to or from that device. Accordingly, cell-site data is typically
less precise that E-911 Phase II data.

17. Based on my training and experience, I know that Sprint can collect E-911 Phase
I data about the location of the TARGET TELEPHONE, including by initiating a signal to
determine the location of the TARGET TELEPHONE on Sprint’s networks or with such other
reference points as may be reasonably available.

18. Based on my training and experience, I know that Sprint can collect cell-site data

about the TARGET TELEPHONE.

Case 2:19-mj-00131-DEJ Filed 07/23/19 Page 10of14 Document 1

 
 

AUTHORIZATION REQUEST

19. Based on the foregoing, I request that the Court issue the proposed search
warrant, pursuant to Federal Rule of Criminal Procedure 41 and 18 U.S.C. § 2703(c). The
proposed warrant will also function as a pen register order under 18 U.S.C. § 3123 authorizing
the installation and use of a pen register and/or trap and trace device to record, decode, and/or
capture certain information in Attachment A for each communication to or from the TARGET
TELEPHONE, without geographic limit, for a period of forty-five days (45) days pursuant to 18
U.S.C. § 3123(c)(1).

20. I further request, pursuant to 18 U.S.C. § 3103a(b) and Federal Rule of Criminal
Procedure 41(f)(3), that the Court authorize the officer executing the warrant to delay notice until
180 days after the collection authorized by the warrant has been completed. There is reasonable
cause to believe that providing immediate notification of the warrant may have an adverse result,
as defined in 18 U.S.C. § 2705. Providing immediate notice to the subscriber or user of the
TARGET TELEPHONE would seriously jeopardize the ongoing investigation, as such a
disclosure would give that person an opportunity to destroy evidence, change patterns of
behavior, notify confederates, and flee from prosecution. See 18 U.S.C. § 3103a(b)(1). As
further specified in Attachment B, which is incorporated into the warrant, the proposed search
warrant does not authorize the seizure of any tangible property. See 18 USC. § 3103a(b)(2).
Moreover, to the extent that the warrant authorizes the seizure of any wire or electronic
communication (as defined in 18 U.S.C. § 2510) or any stored wire or electronic information,
there is reasonable necessity for the seizure for the reasons set forth above. See 18 U.S.C. §

3103a(b)(2).

10

Case 2:19-mj-00131-DEJ Filed 07/23/19 Page 11o0f14 Document 1

 

 

 
 

21. I further request that the Court direct Sprint to disclose to the government any
information described in Attachment B that is within the possession, custody, or control of
Sprint. I also request that the Court direct Sprint to furnish the government all information,
facilities, and technical assistance necessary to accomplish the collection of the information
described in Attachment B unobtrusively and with a minimum of interference with Sprint’s
services, including by initiating a signal to determine the location of the TARGET
TELEPHONE on Sprint’s network or with such other reference points as may be reasonably
available, and at such intervals and times directed by the government. The government shall
reasonably compensate Sprint for reasonable expenses incurred in furnishing such facilities or
assistance.

22. I further request that the Court authorize execution of the warrant at any time of
day or night, owing to the potential need to locate the TARGET TELEPHONE outside of

daytime hours.

11

Case 2:19-mj-00131-DEJ Filed 07/23/19 Page 12 of 14 Document 1

 
 

- ATTACHMENT A
Property to Be Searched
1. The cellular telephone assigned cell number 303-525-9154, whose’ wireless
communications service provider is Sprint, 6480 Sprint Parkway, Overland Park, KS

66251

2. Information about the location of 303-525-9154 that is within the possession, custody, or

control of Sprint.

Case 2:19-mj-00131-DEJ Filed 07/23/19 Page 13 0f14 Document 1

 
 

ATTACHMENT B
Particular Things to be Seized

All information about the location of 303-525-9154 described in Attachment A for a
period of forty-five days, during all times of day and night. “Information about the location of
303-525-9154 includes all available E-911 Phase II data, GPS data, latitude-longitude data, and
other precise location information, as well as all data about which “cell towers” (i.e., antenna
towers covering specific geographic areas) and “sectors” (i.e., faces of the towers) received a
radio signal from the cellular telephones described in Attachment A.

To the extent that the information described in the previous paragraph (hereinafter,
“Location Information’) is within the possession, custody, or control of Sprint, Sprint is required
to disclose the Location Information to the government. In addition, Sprint must furnish the
government all information, facilities, and technical assistance necessary to accomplish the
collection of the Location Information unobtrusively and with a minimum of interference with
Sprint’s services, including by initiating a signal to determine the location of 303-525-9154 on
Sprint’s network or with such other reference points as may be reasonably available, and at such
intervals and times directed by the government. The government shall compensate Sprint for
reasonable expenses incurred in furnishing such facilities or assistance.

This warrant does not authorize the seizure of any tangible property. In approving this
warrant, the Court finds reasonable necessity for the seizure of the Location Information. See 18

U.S.C. § 3103a(b)(2).

Case 2:19-mj-00131-DEJ Filed 07/23/19 Page 14 of 14 Document 1

 
